UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7506


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS LESTER KETELSEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00070-LHT-1)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lester Ketelsen, Appellant Pro Se.       Gretchen C. F.
Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas    Lester   Ketelsen    appeals    the    district     court’s

order   denying   Ketelsen’s    motion    to   amend      the   2004   judgment

sentencing him to 210 months’ imprisonment.                We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Ketelsen, No. 1:04-cr-00070-LHT-1 (W.D.N.C. July 21, 2008).                  We

dispense   with     oral   argument   because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2